Case 2:19-cv-12543-AJT-PTM ECF No. 79, PageID.2041 Filed 08/16/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL C. WARD,

                    Petitioner,              Case No. 2:19-cv-12543
                                             Hon. Arthur J. Tarnow
v.

WILLIS CHAPMAN,

              Respondent.
______________________________/

                  ORDER DENYING PETITIONER’S MOTION
                   FOR RECONSIDERATION (ECF NO. 78)

        Petitioner Michael C. Ward’s habeas case is on appeal to the Sixth

Circuit Court of Appeals.1 His case in this Court was closed when the Court

dismissed his petition, see ECF No. 30, and denied his motions for

reconsideration and to amend his petition. ECF No. 54, 55. On September

28, 2020, the Court denied another motion for reconsideration, ECF No. 60,

and two supplemental pleadings, ECF Nos. 58, 64. See Order, ECF No. 65.

On July 14, 2021, the Court denied Petitioner’s motion to clarify and for relief

from judgment, ECF No. 66, which was filed before but docketed after entry

of the September 28, 2020, Order. See Order, 7/14/2021, ECF No. 75.


1
    Petitioner has filed several Notices of Appeals in this case, starting in July
    2020. See ECF Nos. 44, 62, 67, 69, and 76. Most recently, he appealed
    the order he is challenging in this motion for reconsideration. ECF No. 76.
Case 2:19-cv-12543-AJT-PTM ECF No. 79, PageID.2042 Filed 08/16/21 Page 2 of 3



                                                 Ward v. Chapman, 19-12543
      Now before the Court is Petitioner’s motion for reconsideration of its

most recent order. ECF No. 78. This motion will be denied.

      First, Petitioner’s argument the Court abused its discretion is incorrect.

“The traditional rule is that ‘a timely appeal divests the district court of

jurisdiction to reconsider its judgment until the case is remanded by the Court

of Appeals.’” Dunham v. United States, 486 F.3d 931, 935 (6th Cir. 2007)

(quoting Pittock v. Otis Elevator Co., 8 F.3d 325, 327 (6th Cir.1993)). The

Sixth Circuit has “carved out an exception” to the rule whereby a district court

may act on a motion for reconsideration “if it so chooses.” Id. (citing First

National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343, 346 (6th Cir.1976))

(emphasis added).

      In other words, this Court may, but is not obligated to, entertain a

motion for reconsideration after a litigant has filed a notice of appeal. This

Court elects not to invoke the exception recognized in Dunham.

      Second, Petitioner may not re-argue his case on reconsideration, see

Bank of Ann Arbor v. Everest Nat. Ins. Co., 563 F. App'x 473, 476 (6th Cir.

2014); nor may he “present the same issues already ruled upon by the

court[.]” Czajkowski v. Tindall & Assocs., P.C., 967 F. Supp. 951, 952 (E.D.

Mich. 1997). “Generally, . . . the Court will not grant motions for rehearing or

reconsideration that merely present the same issues ruled upon by the Court,

                                       2
Case 2:19-cv-12543-AJT-PTM ECF No. 79, PageID.2043 Filed 08/16/21 Page 3 of 3



                                                 Ward v. Chapman, 19-12543
either expressly or by reasonable implication.” U.S. Dist. Ct. Rules, E.D.

Mich. 7(h)(3).

      Petitioner’s Motion to Clarify, ECF No. 66, contained the same

arguments and the same exhibits Petitioner has repeatedly raised before the

Court in both this case and a related habeas case, No. 03-72701. See ECF

No. 66. Accordingly, Petitioner was not entitled to the relief requested, and

his motion to reconsider that denial is similarly without merit.

      As Petitioner’s case is on appeal in the Sixth Circuit Court of Appeals,

the Court chooses to let the appeal run its course. Petitioner’s motion for

reconsideration, ECF No. 78, is DENIED.

      The Clerk of the Court is DIRECTED to TRANSFER all future

pleadings on this matter to the Sixth Circuit Court of Appeals.

      IT IS SO ORDERED.

                                           _s/Arthur J. Tarnow___________
                                           Arthur J. Tarnow
                                           Senior United States District Judge

Dated: August 16, 2021




                                       3
